      Case 2:18-cv-00091-MHT-SMD Document 58 Filed 03/08/19 Page 1 of 48




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

DARCY CORBITT, et al.,              )
                                    )
       Plaintiffs,                  )
                                    )
v.                                  )       CASE NO. 2:18-cv-91-MHT-GMB
                                    )
HAL TAYLOR, et al.,                 )
                                    )
       Defendants.                  )

     MEMORANDUM OF LAW IN OPPOSITION TO DEFENDANTS’ MOTION FOR
                       SUMMARY JUDGMENT




                                        1
        Case 2:18-cv-00091-MHT-SMD Document 58 Filed 03/08/19 Page 2 of 48




                                                     TABLE OF CONTENTS

TABLE OF CONTENTS ................................................................................................................ 2
INTRODUCTION .......................................................................................................................... 3
SUPPLEMENTAL STATEMENT OF FACTS ............................................................................. 5
   The Plaintiffs ............................................................................................................................... 5
   Driver’s Licenses, Birth Certificates, and Passports ................................................................... 9
   Transgender People and Science .............................................................................................. 13
ARGUMENT ................................................................................................................................ 15
   I.     Plaintiffs Brought Their Claims within the Statute of Limitations. ................................... 15
        A.  No Plaintiff’s Claim Accrued More Than Two Years Before the Filing of the
        Complaint.............................................................................................................................. 16
        B.       Defendants’ Continue to Violate the Plaintiffs’ Rights. ............................................. 19
   II. Defendants Are Not Entitled to Summary Judgment on Plaintiffs’ Right to Privacy Claim.
       …………………………………………………………………………………………….21
        A.   Policy Order 63 Forces Plaintiffs to Disclose Their Transgender Identity When They
        Show Their Driver’s Licenses, Which Violates Their Right to Privacy............................... 22
        B.     The Ability to Use a Passport in Some Circumstances Does Not Justify Violation of
        Plaintiffs’ Privacy through Their Driver’s Licenses ............................................................. 23
        C.    Ms. Corbitt and Ms. Clark Retain a Privacy Interest in Deciding Whether and When
        to Disclose Their Transgender Identity................................................................................. 27
        D.       Jane Doe Does Not Share Her Transgender Identity Publicly. .................................. 30
   III. Defendants Are Not Entitled to Summary Judgment Because They Have Conditioned a
   Government Benefit on Plaintiffs Giving up Their Right to Refuse Medical Care.................. 32
   IV. Defendants Are Not Entitled to Summary Judgment Because Their Policy Compels
   Speech ....................................................................................................................................... 34
   V. Defendants Are Not Entitled to Summary Judgment Because They Have Discriminated
   Against Transgender People Without Adequate Justification. ................................................. 37
        A.       Defendants Have Discriminated Against Plaintiffs Because of Sex. ......................... 37
        B.       Policy Order 63 Cannot Survive Heightened Scrutiny. .............................................. 39
        C.       Policy Order 63 Does Not Survive Even Rational Basis Review. ............................. 42
CONCLUSION ............................................................................................................................. 46




                                                                        2
       Case 2:18-cv-00091-MHT-SMD Document 58 Filed 03/08/19 Page 3 of 48




                                        INTRODUCTION

        It is undisputed that Defendants require Plaintiffs to submit to sterilizing genital surgery

before permitting them to obtain driver’s licenses that list their sex as female. It is undisputed

that a driver’s license with a male sex designation does not accord with how Plaintiffs define

themselves and exposes Plaintiffs to humiliation and other serious harm. It is also undisputed

that the surgical requirement in Defendants’ policy is not consistent with contemporary medical

standards for treatment of gender dysphoria or scientific understandings of sex, and is not

required for correctional or law enforcement purposes. Defendants argue in their motion for

summary judgment that their policy nonetheless does not violate the Plaintiffs’ rights under the

U.S. Constitution. They are mistaken.

        First, Defendants argue that the statute of limitations bars two Plaintiffs’ claims. Their

argument shows a misunderstanding of the nature of Plaintiffs’ claims. The harm Plaintiffs allege

arises from not being permitted to change the sex designation on their driver’s licenses. It was

well within the limitations period when the Plaintiffs were first aware, or should have become

aware, that they would not be permitted to do so. Moreover, Defendants’ actions continue to this

day.

        Defendants also argue that they have not violated the Plaintiffs’ right to privacy. Here,

Defendants not only misapply the law, but also mischaracterize the deposition testimony of

Plaintiff Jane Doe. Ms. Doe endeavors to keep her trans identity private. At the very least, it is

disputed whether Ms. Doe has made her transgender identity known publicly. But even to the

extent some other people know that the Plaintiffs are transgender, they retain a right to privacy

protecting them from forced disclosure of their transgender status in circumstances presenting



                                                  3
      Case 2:18-cv-00091-MHT-SMD Document 58 Filed 03/08/19 Page 4 of 48




significant personal risk, such as when they need to show a driver’s license in person to a

stranger. Defendants argue that Plaintiffs should use passports instead of driver’s licenses to

avoid the violation of their privacy. No court has accepted that argument; the government may

not condition access to a useable driver’s license on the forfeiture of a constitutional right.

        Competent adults have a fundamental right to refuse medical treatment, particularly if

that treatment results in permanent sterilization. While genital gender-affirming surgery is a vital

form of treatment for those transgender people who need it, not all transgender people do—and

some who do nonetheless cannot obtain it. Defendants argue that because they do not literally

bind Plaintiffs to an operating table and wield a scalpel, they do not infringe on the right to

refuse medical care. But the government need not go so far to violate due process. The

constitution does not permit the Defendants to present Plaintiffs with the choice to go without a

valuable form of government identification, sacrifice their safety and dignity by using a form of

identification with the wrong sex designation, or give up their bodily integrity and reproductive

capacity.

        Defendants also argue that their policy does not compel speech because no reasonable

person would assume that someone who shows a driver’s license endorses the message conveyed

on that license. But the opposite is true. Any reasonable person would believe that someone

presenting a driver’s license was also representing that the information describing them on that

license was true.

        Finally, Defendants argue that their policy, which applies specifically to transgender

people, somehow only incidentally affects transgender people and thus does not discriminate on

the basis of sex, and that in any event their policy is justified. But in fact, their policy



                                                    4
     Case 2:18-cv-00091-MHT-SMD Document 58 Filed 03/08/19 Page 5 of 48




deliberately targets transgender people, which is discrimination because of sex, and they have no

reason for their policy that satisfies heightened scrutiny, or even rational basis.

                          SUPPLEMENTAL STATEMENT OF FACTS

The Plaintiffs
       98.       Ms. Corbitt arrived in Alabama from North Dakota in August 2017. Corbitt Dep.

13:7-10, Defs.’ Ex. 2.


       99.       Ms. Corbitt went to the Lee County Driver License Office in August 2017 to

obtain an Alabama driver’s license. Id. at 41:3-6.


       100.      At that visit to the Lee County Driver License Office, the clerk refused to give

Ms. Corbitt a driver’s license with a female sex designation. Id. at 47:1-13.


       101.      That day in August 2017 was the first time Ms. Corbitt learned that Alabama

would not issue her a license with a corrected sex designation. Id. at 46:8-12.

       102.      Ms. Clark began trying to change the sex designation on her license in April 2015.

Clark Dep. 36:1-37:4, Defs.’ Ex. 1.

       103.      When Ms. Clark tried to change the sex designation on her license in a local

driver’s license office, the clerk did not know the policy. She just told Ms. Clark to contact

Montgomery. Id. at 37:7-15.

       104.      Ms. Eastman, in Montgomery, initially told Ms. Clark that the process was as

easy as a keystroke. Id. at 37:7-22.

       105.      Ms. Eastman did not change Ms. Clark’s sex designation at that time. Based on

Ms. Eastman’s statements after reviewing the letter from Ms. Clark’s primary care physician,




                                                  5
     Case 2:18-cv-00091-MHT-SMD Document 58 Filed 03/08/19 Page 6 of 48




Ms. Clark believed she would be able to change the sex designation on her license after she

underwent surgery, which she was planning to do in the relatively near future. Id. at 39:10-19.

       106.    After Ms. Clark submitted her surgeon’s letter, Ms. Eastman called her surgeon’s

office on February 3, 2017. Letter from Robert Bolling, M.D. to Whom It May Concern (Jan. 18,

2017) (D169), Pls.’ Ex. 39.

       107.    Ms. Clark called Ms. Eastman’s office when she did not hear back about her

application. During that call, she learned that Ms. Eastman had contacted her surgeon’s office

and would not be changing the sex designation on her license. While Ms. Clark does not recall

the exact date of that conversation, the very earliest it could have been was February 3, the same

day Ms. Eastman contacted Ms. Clark’s surgeon’s office. Clark Dep. 41:17-42:7.

       108.    The Alabama Law Enforcement Agency (ALEA) has never publicized Policy

Order 63 or made it publicly accessible online, except through electronic filing in this lawsuit.

       109.    It took Ms. Doe five tries contacting ALEA before she came to learn anything

close to the actual policy. Doe Dep. 49:10-13, Defs.’ Ex. 3.

       110.    Ms. Corbitt believes the sex designation on a driver’s license would put her at risk

if pulled over by a police officer on a dark country road. Corbitt Dep. 58:1-21. She was deeply

frightened when her transgender status was publicly disclosed within the hearing of a state

trooper and the trooper began looking at her in a way she could not interpret. Id. at 44:8-46:19.

       111.    When a police officer noticed the incorrect gender marker on Ms. Clark’s license,

the officer’s demeanor shifted rapidly from friendly to rude. Clark Dep. 33:6-14; 34:3-7.

       112.    When a police officer noticed the incorrect gender marker on Ms. Doe’s license,

the officer disclosed that Ms. Doe was transgender to others, causing Ms. Doe to have leave her

job to avoid being discriminatorily fired. Doe Decl., at ¶ 15, Pls.’ Ex. 42; Doe Dep. 35:3-18.



                                                 6
     Case 2:18-cv-00091-MHT-SMD Document 58 Filed 03/08/19 Page 7 of 48




       113.    Ms. Clark and Ms. Corbitt share that they are transgender at community events

where people have come specifically to learn about transgender issues or are transgender

themselves. They also disclose that they are transgender on their social media pages. Corbitt

Dep. 59:11-21; Clark Dep. 80:1-82:6.

       114.    Plaintiffs are more likely to be alone and face-to-face with someone whose

reaction to their transgender status they cannot predict when they must show their driver’s

licenses. See Corbitt Dep. 41:11-43:21; Clark Dep. 82:7-20.

       115.    In settings like an LGBT event or Facebook page, it is the Plaintiffs’ own choice

whether and how to disclose they are transgender. When giving a speech or sharing a post on

social media, Plaintiffs make the disclosure of their own volition and on their own terms, often

providing education about what it means to be transgender and affirming their own womanhood.

See Corbitt Dep. 58:1-21; 59:11-21; Clark Dep. 80:1-10, 81:12-82:20.

       116.    Jane Doe does not identify herself as “trans out in public.” Doe Dep. 49:18-21.

An early experience of hate violence has shaped her decisions. Doe Decl. ¶ 8, 14.

       117.    People at work only know that Ms. Doe is transgender because her driver’s

license outed her to human resources. Doe Dep. 50:21-51:8.

       118.    Until her deposition, Ms. Doe had no idea that her profile picture on Facebook

was publicly viewable even though her account settings are friends only. Id. 52:21-23, 64:3-5.

       119.    Facebook regularly changes privacy settings without notice to users, and many

Facebook users do not fully understand what data on their Facebook profile is publicly

accessible. Will Oremus, Facebook Changed 14 Million People’s Privacy Settings to “Public”

Without Warning, Slate (June 7, 2018), attached as Pls.’ Ex. 60; Brian Barrett, The Facebook

Privacy Setting That Doesn’t Do Anything At All, Wired (March 27, 2018), attached as Pls.’ Ex.



                                                7
      Case 2:18-cv-00091-MHT-SMD Document 58 Filed 03/08/19 Page 8 of 48




61; Alex Hern, Facebook is Chipping Away at Privacy—and My Profile Has Been Exposed, The

Guardian (June 29, 2016), attached as Pls.’ Ex. 62.

       120.    Ms. Doe’s profile picture sometimes included “banners” with slogans like

“Transpeople Won’t Be Erased” or “Together Against Antisemitism.” Doe Dep. 62:18-21; 77:4-

11.

       121.    Ms. Doe is not Jewish. Doe Dep. 77:4-11.

       122.    During her deposition, at one point Ms. Doe answered “no” when answering a

question about whether her driver’s license disclosed anything about her transgender status that

she did not disclose through Facebook. Doe Dep. 68:7-11.

       123.    She clarified later during that same deposition that in fact her license does convey

that she is transgender, something that people cannot learn from her Facebook profile. Doe Dep.

75:16-76:11.

       124.    Ms. Doe once staffed an outreach table for her employer at a transgender

community event. Doe Dep. 58:22-59:12.

       125.    No evidence suggests that the organization Ms. Doe was representing at the event

has a reputation for employing an exclusively or primarily transgender workforce. 60:21-61:1.

       126.    Other people staffing tables at the event were not transgender. Doe Dep. 76:21-

23.

       127.    Some of the people attending the event as participants were not transgender

either. Doe Dep. 77:1-3.

       128.    The banner at the event read “TAKE” in large letters. Id. at 59:19-60:3.

       129.    TAKE stands for Transgender Awareness Knowledge and Empowerment. Doe

Dep. 60:4-6.



                                                 8
     Case 2:18-cv-00091-MHT-SMD Document 58 Filed 03/08/19 Page 9 of 48




          130.   Ms. Doe began her social transition in her forties. Doe Dep. 9:21-22 (birth date);

28:9-23 (beginning of social transition).

          131.   Ms. Doe’s friends know that she is transgender because when they first met her,

they perceived her to be a man, and now, they know that she is a woman. Doe Dep. 50:5-9.

          132.   Ms. Doe cannot afford gender-affirming surgery. Doe Decl. ¶ 20

          133.   For Ms. Corbitt, having gender-affirming surgery at this time would not accord

with her religious beliefs. Corbitt Decl. ¶ 13-14, Pls.’ Ex. 28.

          134.   Ms. Clark does not want surgery beyond what she has already had. Clark Dep.

43:1-4.

          135.   Ms. Corbitt needs a driver’s license for entry into places she must go for work.

Passports do not suffice. Corbitt Dep. 37:19-38:2.

          136.   Ms. Corbitt keeps her passport in her safety deposit box to prevent theft. Corbitt

Dep. 62:3-12.

          137.   Ms. Doe has had her use of a passport questioned when she has tried to check into

a hotel. Doe Dep. 79:13-18.

          138.   Ms. Clark has never gotten a passport. Clark Dep. 71:1-12.


Driver’s Licenses, Birth Certificates, and Passports
          139.   One intersex person with a gender identity different from her assigned sex at birth

was able to obtain a change of sex designation on an Alabama driver’s license without

submitting proof of surgery. Defs.’ Ex. 16, (D1165).

          140.   An interest in law enforcement identification was not considered at the time

Policy Order 63 was created or revised. Pregno Dep. 45:3-12; 47:4-23, Defs.’ Ex. 5.




                                                  9
     Case 2:18-cv-00091-MHT-SMD Document 58 Filed 03/08/19 Page 10 of 48




        141.    No federal or Alabama law or policy indicates that the sex designation on a

license should be taken into account when deciding where to place transgender people in police

lockups, jails, or prisons.

        142.    Defendants’ expert stated that he would place transgender people based on where

they preferred to be placed, not based on the sex designation on their license. Leach Dep. 98:8-

15; 110:21-111:8; 112:8-15, Defs.’ Ex. 9.

        143.    Reproductive capacity has no bearing on identification or ability to drive. See

Pregno Dep. 67:20-68:1; Eastman Dep. 60:12-16, Defs.’ Ex. 4.

        144.    State law requires drivers to carry a driver’s license. Ala. Code § 32-6-9.

        145.    The purpose of a driver’s license is to “prove you are who you say you are.”

Pregno Dep. 53:18-54:1.

        146.    One is guilty of a felony if one presents false identification. Ala. Code §§ 17-17-

28; 13A-8-194.

        147.    Defendants’ expert stated that a transgender man could be arrested for possession

of a false instrument because of the disparity between a female sex designation on a driver’s

license and a masculine appearance. Leach Dep. 57:19-58:10.

        148.    People commonly use driver’s licenses when “travelling by plane, applying for

employment, applying for public benefits, filling prescriptions, purchasing alcohol, applying to

and attending college, checking into a hotel, renting a car, voting, opening and using a checking

account, using a credit or bank card, travelling internationally, and [doing a] number [of] other

things that most of us take for granted.” Gorton Decl. at ¶ 28, Pls.’ Ex. 45.

        149.    Passports are valuable documents vulnerable to theft. Katharine Lagrave, 4 Ways

People Steal Your Passport, Conde Nast Traveler (Aug. 15, 2016), attached as Pls.’ Ex. 63.



                                                 10
     Case 2:18-cv-00091-MHT-SMD Document 58 Filed 03/08/19 Page 11 of 48




         150.   Obtaining a passport book costs $145. Department of State, United States

Passport Fees (Feb. 20, 2018), attached as Pls.’ Ex. 64.

         151.   Ms. Clark has worked in the food and beverage industry for over thirteen years,

and she has “never had anyone to present a passport for age verification.” Clark Dep. 79:3-15.

She remarked that she would be “shock[ed]” if she ever saw a passport used to buy alcohol. Id.

79:19.

         152.   Currency is fungible. A single bill may change hands hundreds of times before it

leaves circulation. Gottfried Leibbrandt, How fast is that buck? The velocity of money, Statistics

of Payments, Swift Institute, (2012), attached as Pls.’ Ex. 65.

         153.   In Arkansas, to change the sex designation on one’s birth certificate, one must

have a court order stating that sex has been changed “by surgical procedure.” Ark. Code Ann. §

20-18-307(d).

         154.   To change the sex on a driver’s license in Arkansas, one needs to indicate whether

one prefers F, M, or X to be listed, with no medical documentation required. Email from Gayle

Boliou, Supervisor, Driver Services, Department of Finance and Administration (Apr. 7, 2011,

3:38 p.m.), attached as Pls.’ Ex. 66; Curtis M. Wong, Arkansas Has Been Offering a Nonbinary

Gender Option on State IDs for Years, Huffington Post (Oct. 17, 2018), attached as Pls.’ Ex. 67.

         155.   In the District of Columbia, one needs a signed statement from a medical provider

stating that the applicant has “undergone surgical, hormonal or other treatment appropriate for

the individual for the purpose of gender transition” to change the sex designation on a birth

certificate. District of Columbia Department of Health, Gender Designation Policies, Procedures,

and Instructions, attached as Pls.’ Ex. 68.




                                                 11
     Case 2:18-cv-00091-MHT-SMD Document 58 Filed 03/08/19 Page 12 of 48




          156.   To change the sex designation on a D.C. driver’s license, one needs to fill out a

form stating whether one wants M, F, or X to appear on one’s license. District of Columbia

Dep’t of Motor Vehicles, Procedure for Establishing or Changing Gender Designation on a

Driver License of Identification Card (2017), Pls.’ Ex. 22.

          157.   In Massachusetts, one needs an affidavit from a medical provider stating that the

applicant “has completed medical intervention, appropriate for the patient, for the purpose of

permanent sex reassignment” to change the sex designation on a birth certificate. Registry of

Vital Records and Statistics, Massachusetts Dep’t of Pub. Health, Physicians Statement in

Support of Amendment of a Birth Certificate Following Medical Intervention for the Purpose of

Sex Reassignment (Apr. 1, 2016), attached as Pls.’ Ex. 69.

          158.   To change the sex designation on a Massachusetts driver’s license, one simply

needs to submit an attestation of one’s gender identity. Registry of Motor Vehicles,

Massachusetts Gender Designation Change Form (last visited March 7, 2019), attached as Pls.’

Ex. 70.

          159.   Birth certificates record information about time and place of birth, race, and

parentage not included on driver’s licenses. See Clark license, Pls.’ Ex. 40; Clark birth

certificate, Defs.’ Ex. 11 (Dep. Defs.’ Ex. 1, P10).

          160.   Driver’s licenses record information about current address and driving restrictions

not included on birth certificates. See Clark license, Pls’. Ex. 40; Clark birth certificate, Defs.’

Ex. 11 (Dep. Defs.’ Ex. 1, P10).

          161.   The Alabama agencies responsible for maintaining driver’s licenses and birth

records do not coordinate to share information when the name or sex designation on those




                                                  12
     Case 2:18-cv-00091-MHT-SMD Document 58 Filed 03/08/19 Page 13 of 48




records change, nor do they compare information except when someone presents an Alabama

birth certificate to apply for a driver’s license. Pregno Dep. 105:7-106:10.

       162.     State statute creates a judicial procedure for changing the sex designation on a

birth certificate and has created no comparable judicial procedure for changing the sex

designation on a driver’s license. Ala. Code § 22-9A-19.

       163.     Most states do not require surgery to change the sex designation on a license. See

Love v. Johnson, 146 F. Supp. 3d 848, 857 (E.D. Mich. 2015); National Center for Trans

Equality, How Trans-Friendly is the Driver’s License Gender Change Policy in Your State?,

Pls.’ Ex. 23; American Association of Motor Vehicle Administrators, Resource Guide on Gender

Designation on Driver’s Licenses and Identification Cards (Sept. 2016), Pls.’ Ex. 56.

       164.     Chief Pregno could think of no reason why Alabama’s interests might differ from

those of other states. Pregno Dep. 118:19-119:1.


Transgender People and Science
       165.     Sex refers not only to genitalia, but also to internal reproductive organs, hormone

levels, secondary sex characteristics like breasts and facial hair, and the gender identity that

arises from the central nervous system. Gorton decl. ¶ 10, 11.

       166.     Defendants’ expert declined to express any opinion as to the most useful

definition of sex for correctional purposes, and testified that a policy that reflected gender

identity on a driver’s license would also satisfy correctional interests. Leach Dep. 32:9-19.

       167.     High rates of police misconduct toward transgender people have been reported.

Sandy E. James, et. al, The Report of the 2015 U.S. Transgender Survey 14 (2016) (“USTS”),

Pls.’ Ex. 47.




                                                 13
     Case 2:18-cv-00091-MHT-SMD Document 58 Filed 03/08/19 Page 14 of 48




          168.   In 2017 alone, three transgender people were killed by police. Violence Against

the Transgender Community in 2017, Human Rights Campaign, attached as Pls.’ Ex. 71.

          169.   Transgender women placed in men’s facilities experience high rates of sexual

violence. U.S. Dep’t of Justice, Bureau of Justice Statistics PREA Data Collection Activities,

2015 2 (June 2015), attached as Pls.’ Ex. 72; Valerie Jenness et al, Violence in California

Correctional Facilities: An Empirical Examination of Sexual Assault 3 (2007), attached as Pls.’

Ex. 73.

          170.   Intersex is “a group of conditions where individuals are born with chromosomal,

physiological, or anatomic differences that do not fit the typical definitions of a male or female

body.” Gorton Decl. ¶ 24.

          171.   Transgender is “used to describe individuals whose sex assigned at birth is

different than their gender identity.” Gorton Decl. ¶ 15.

          172.   Most intersex people are not transgender. Some intersex people are transgender—

that is, they have a gender identity different from the sex they were assigned at birth. InterACT:

Advocates for Intersex Youth, Media Guide Covering the Intersex Community 2, attached as

Pls.’ Ex. 74 (“[S]ome people can be born with intersex traits and also identify as transgender.”).

          173.   Defendants use the term “physiognomy” repeatedly in their briefing, as did their

expert in his report and testimony. Doc. 54 at 10, 11, 15, 39, 50; Leach report at 15, 18, Pls.’ Ex.

26; Leach Dep. 12, 13, 14, 19, 22, 50, 55, 70, 117, 118, 128, Defs.’ Ex. 9.

          174.   Physiognomy refers to determining a person’s ethnicity and character based on

facial features. Gorton Decl. ¶ 42.

          175.   During the period of eugenics, “experts” in the United States and Germany

claimed that physiognomy proved that people of African descent were less intelligent than



                                                 14
      Case 2:18-cv-00091-MHT-SMD Document 58 Filed 03/08/19 Page 15 of 48




people of European descent, and that Jewish people were inherently deceitful. Gwen Sharp,

Physiognomy: Face, Bodies, and the “Science” of Human Character, Sociological Images 6

(Jan. 30, 2015), attached as Pls.’ Ex. 75; Marissa Alperin, Constructing Jewish Bodies in

Germany through Physical Culture and Racial Pseudo-Science 4 (2018), attached as Pls.’ Ex.

76.

         176.   Gender-affirming genital surgery is an important form of healthcare for those

transgender people who need it to treat their gender dysphoria. However, not all transgender

people need genital surgery, and gender-affirming genital surgery for transgender women always

ends fertility. Gorton Decl. ¶ 36, 43.

         177.   Defendants continue to prevent Plaintiffs from changing the sex designation on

their driver’s licenses, and continue to withhold from Plaintiffs a driver’s license that they can

use without compromising their health, integrity, safety, and dignity. See Policy Order 63, Pls.’

Ex. 1.


                                            ARGUMENT

I.       Plaintiffs Brought Their Claims within the Statute of Limitations.


         The Plaintiffs brought this action to challenge Policy Order 63’s surgery requirement,

which prevents each of them from obtaining an Alabama license that correctly designates their

sex, thus depriving them of the ability to use this vital piece of identification without sacrificing

their privacy, safety, health, integrity, and dignity. Plaintiffs’ claims are timely. Each of their

claims accrued well within the statute of limitations, because each of them learned that

Defendants would not permit them to change the sex designation on their license well within two

years of filing this lawsuit. Moreover, each Plaintiff suffers a continuing violation of her

constitutional rights.

                                                  15
       Case 2:18-cv-00091-MHT-SMD Document 58 Filed 03/08/19 Page 16 of 48




A. No Plaintiff’s Claim Accrued More Than Two Years Before the Filing of the Complaint.

         Defendants correctly assert that the applicable statute of limitations for a § 1983 claim is

Alabama’s general two-year limitations period. Shows v. Morgan, 40 F. Supp. 2d 1345, 1362

(M.D. Ala. 1999) (“All § 1983 actions commenced in Alabama are subject to the two-year

limitations period set forth in the general provisions of the 1975 Code of Alabama § 6–2–38.”).

However, the statute of limitations begins to run only when the plaintiff has a ‘complete and

present cause of action.’” Bay Area Laundry & Dry Cleaning Pension Trust Fund v. Ferbar

Corp. of California, 522 U.S. 192, 195 (1997) (quoting Rawlings v. Ray, 312 U.S. 96, 98

(1941)). The statute does not begin to run before “the facts which would support a cause of

action are apparent or should be apparent to a person with a reasonably prudent regard for his

rights.’” Rozar v. Mullis, 85 F.3d 556, 561–62 (11th Cir. 1996); see also Neeley v. Walker, 67 F.

Supp. 3d 1319, 1325 (M.D. Ala. 2014).

         Defendants wrongly assert that Ms. Corbitt and Ms. Clark’s claims are time-barred by the

statute of limitations.1 Ms. Corbitt and Ms. Clark filed suit on February 6, 2018 (Doc. 1). Ms.

Corbitt’s claim accrued, at the earliest, in August of 2017—only six months before the filing of

this lawsuit. Ms. Corbitt arrived in Alabama from North Dakota in the summer of 2017. She

went to the Lee County Driver License Office in August of 2017. Corbitt Dep. 41: 3-6. At that

visit to the Lee County Driver License Office, the clerk refused to give Ms. Corbitt a driver’s

license with the correct sex designation. Corbitt Dep. 47:1-13. That was the first time Ms. Corbitt



1
    Defendants do not assert that Ms. Doe’s claims are time barred.
                                                  16
     Case 2:18-cv-00091-MHT-SMD Document 58 Filed 03/08/19 Page 17 of 48




sought a driver’s license with an accurate sex designation, the first time she learned that Alabama

would not issue her one, and thus, the first time she learned the facts underlying her claims.

Corbitt Dep. 46: 8-12. Ms. Corbitt’s claims are not time barred.

       Ms. Clark’s claims accrued, at the earliest, on February 3, 2017—only twelve months

before the filing of this lawsuit. Ms. Clark first began trying to change the sex designation on her

license in 2015, but did not receive a definitive response until February 2017. Indeed, in her first

interaction with Defendant Jeannie Eastman in around April 2015, Ms. Eastman told Ms. Clark

that the process was as easy as a keystroke. When Ms. Eastman did not change the sex

designation on Ms. Clark’s license, Ms. Clark reasonably believed she would be able to change

the sex designation on her license after she underwent gender-affirming surgery, which she was

planning to do in the relatively near future. It was only after she had surgery, submitted her

paperwork, and learned on or after February 3, 2017 that Ms. Eastman had nonetheless refused to

change the sex designation on her license that she had reason to believe she would not be able to

obtain an accurate license that she could safely use. Clark Dep. 41:17-42:7. February 3, 2017

would thus be the earliest date of accrual, because that was on or before the date when the facts

supporting her cause of action became apparent. See Rozar, 85 F.3d at 561–62. Thus, Ms.

Clark’s claims are not time barred.

       Defendants claim that Ms. Corbitt and Ms. Clark should have known about Policy Order

63 long before they actually applied for corrected driver’s licenses. But Policy Order 63 was not

publicized, advertised, or available online until after this litigation commenced. Even people who

work for ALEA do not know about Policy Order 63. For example, when Ms. Clark first tried to

change the sex designation on her license, the clerk did not know the policy. She just told Ms.




                                                 17
     Case 2:18-cv-00091-MHT-SMD Document 58 Filed 03/08/19 Page 18 of 48




Clark to contact Montgomery. Clark Dep. 37:7-15. It took Ms. Doe five tries contacting ALEA

before she came to learn anything close to the actual policy. Doe Dep. 49:10-13.

       Defendants argue that Ms. Corbitt and Ms. Clark should have become aware that they

would be prohibited from changing the sex designation on their license when they changed the

names on their licenses, before Ms. Corbitt had ever tried to change the sex designation on her

license and before either of them had been informed that they would not be permitted to do so.

Calculating the accrual of their claims from the date they changed their names is wholly

arbitrary. When Ms. Corbitt and Ms. Clark changed their names, they did not receive any

information about Policy Order 63 or how it would affect them. The injury of which they

complain is not having a traditionally feminine name on a license with a male sex designation.

The injury of which they complain is not being permitted to change the sex designation on their

license to correspond to their actual sex, female.

       In this way, their circumstances differ sharply from those of the plaintiffs in Brown v. Ga.

Bd. Of Pardons & Paroles, 335 F.3d 1259, 1261 (11th Cir. 2003) and Lovett v. Ray, 327 F.3d

1181 (11th Cir. 2003). In Lovett, the defendants directly notified the plaintiff in 1998 that his

parole would not be reconsidered until 2006. Id. at 1182. At that moment, he became aware of

the facts supporting his cause of action, because he knew—having been specifically told—that

Georgia would not reconsider his parole for another eight years, rather than the three he had

expected. The situation was much the same in Brown. 335 F.3d at 1260. Unlike the plaintiffs in

Lovett and Brown, Ms. Corbitt and Ms. Clark did not learn of the effects of Policy Order 63 the

day they changed their names. Rather, they learned of those effects when they tried and were

unable to change the sex designation on their licenses.




                                                 18
     Case 2:18-cv-00091-MHT-SMD Document 58 Filed 03/08/19 Page 19 of 48




        Even in circumstances making it much more likely that the plaintiff knows about the

underlying policy, the statute of limitations still does not begin to run until the plaintiff learns

about the government using that policy to cause injury to the plaintiff. In Neeley, the Alabama

Legislature passed a law, referred to as Neeley’s Law, specifically to keep the plaintiff from ever

receiving parole consideration after the governor commuted her death sentence. 67 F.Supp. at

1323. Even with all of the media coverage of the law, and the fact that the law was created

specifically to apply to the plaintiff and named after her, it still did not “justify the running of the

statute of limitations” until the Board of Pardons specifically informed the plaintiff that the law

“would apply… to her.” Id. at 1326. There is absolutely no indication that Defendants applied

their policy to Ms. Corbitt, or that they informed Ms. Corbitt of their policy, at the time when

Ms. Corbitt changed her name on her driver’s license. Nor did Ms. Clark have any reason to

believe that she would not be able to change the sex designation on her license until the

defendants informed her of that fact in 2017.

B. Defendants’ Continue to Violate the Plaintiffs’ Rights.

        Even if the Court were to find that Ms. Clark’s or Ms. Corbitt’s claims somehow accrued

prior to February 6, 2016, the surgery requirement of Policy Order 63 constitutes a continuing

violation. When plaintiffs suffer a continuing violation of their rights, their claims are not barred

under the statute of limitations. See Lee v. Eleventh Judicial Circuit of Fla., 699 F. App’x 897,

898 (11th Cir. 2017); Ctr. For Biological Diversity v. Hamilton, 453 F.3d 1331, 1334 (11th Cir.

2006). This “Circuit distinguishes between the present consequence of a one time violation,

which does not extend the limitations period, and the continuation of that violation into the

present, which does.” City of Hialeah v. Rojas, 311 F.3d 1096, 1101 (11th Cir.2002) (quotations

omitted).


                                                  19
     Case 2:18-cv-00091-MHT-SMD Document 58 Filed 03/08/19 Page 20 of 48




        It has long been a principle of civil rights claims that unconstitutional laws cannot be

insulated from challenge by the statute of limitations. See Brown v. Bd. of Educ., 347 U.S. 483

(1954). “The continuing violation doctrine permits a plaintiff to sue on an otherwise time-barred

claim when additional violations of the law occur within the statutory period.”

Robinson v. United States, 327 F. App’x 816, 818 (11th Cir. 2007). For example, an ordinance

offensive to the First Amendment cannot be “insulated from challenge by a statutory limitations

period.” Nat’l Advertising Co. v. City of Raleigh, 947 F.2d 1158, 1168 (4th Cir. 1991). When a

“violation occurs as a result of a continuing policy, itself illegal, then the statute does not

foreclose an action aimed at the company's enforcement of the policy within the limitations

period.” Perez v. Laredo Junior College, 706 F.2d 731, 733–734 (5th Cir. 1983).

        “The critical distinction in the continuing violation analysis ... is whether the plaintiffs

complain of the present consequence of a one-time violation, which does not extend the

limitations period, or the continuation of that violation into the present, which does.” Knight v.

Columbus, Ga., 19 F.3d 579, 580–81 (11th Cir.1994) (internal marks omitted); see also Omanwa

v. Catoosa County., 711 F. App’x 959, 962 (11th Cir. 2017). For example, a false arrest is not a

continuing violation because it is a discrete wrong that happens on a particular day and then

ends, rather than something that continues to occur over time. See Parrish v. City of Opp, Ala.,

898 F. Supp. 839, 843 n.2 (M.D. Ala. 1995). In Lovett and Brown, the violation was a “one time

act with continued consequences,” Lovett, 327 F.3d at 1183, because on a particular date the

parole board set another specific date for a parole hearing. Brown, 335 F.3d at 1261.

        When injury is caused not by a one-time act but by ongoing actions, the claim is not time

barred. The Eleventh Circuit found that the continuing violation doctrine applied where a

prisoner alleged facts permitting an inference that unconstitutional conditions, including



                                                  20
      Case 2:18-cv-00091-MHT-SMD Document 58 Filed 03/08/19 Page 21 of 48




exposure to scabies and lack of treatment for a hernia, continued until a time within the

limitations period. Robinson, 327 F. App’x at 818. Similarly, in Eldridge v. Bouchard, plaintiffs

could bring a § 1983 lawsuit challenging a law they learned about well before the relevant

limitations period because the law continued to result in their underpayment each pay period.

620 F. Supp. 678, 682 (W.D. Va. 1985).

        In the instant case, the ongoing enforcement of Policy Order 63 constitutes a continuing

violation. Unlike in a false arrest case, this was not a one-time act. It is blanket policy that not

only prevented the Plaintiffs from obtaining an accurate, useable license on a single occasion in

the past, but continues to prevent them from obtaining one today and every day in the future until

Policy Order 63 no longer contains a surgery requirement. See Perez, 706 F.2d at 733

(limitations period had not begun to run even though plaintiff had made a specific request for

more compensation, gotten denied, appealed the denial, and received a final determination on a

particular date, because he continued to receive less compensation than he was entitled to). The

two-year limitations period should not start to run until the “end of a continuing violation.” Dews

v. Town of Sunnyvale, Tex., 109 F. Supp. 2d 526, 563 (N.D. Tex. 2000).

        At each moment of every day, Defendants prevent Plaintiffs from changing the sex

designation on their driver’s licenses, and thus cause the constant violation of their rights to

privacy, due process, free speech, and equal protection of the law. Because ALEA has not yet

removed the surgery provision from Policy Order 63, the clock has not yet begun to run on the

two-year statute of limitations for Plaintiffs.

II.     Defendants Are Not Entitled to Summary Judgment on Plaintiffs’ Right to Privacy
        Claim.


        Defendants argue that Policy Order 63 does not violate Plaintiffs’ right to privacy. First,

Defendants state that a sex designation is “not the sort of confidential information protected by

                                                  21
     Case 2:18-cv-00091-MHT-SMD Document 58 Filed 03/08/19 Page 22 of 48




the Fourteenth Amendment.” Doc. 54 at 28. Second, Defendants state that Plaintiffs only have to

reveal their license to law enforcement officers and court personnel, and they can use a passport

for other things. Id. Third, Defendants state that Plaintiffs disclose their transgender status on

social media and in public. Id. They are mistaken in each of their arguments.

A. Policy Order 63 Forces Plaintiffs to Disclose Their Transgender Identity When They Show
   Their Driver’s Licenses, Which Violates Their Right to Privacy.
       Plaintiffs and Defendants agree that there is a “constitutionally protected ‘zone of

privacy’” which includes an “individual interest in avoiding disclosure of personal matters.”

Whalen v. Roe, 429 U.S. 589, 598-99 (1977); Doc. 51, page 44; Doc. 54, page 28. However,

Defendants disregard the core of informational privacy—protecting information about sexual,

medical, and mental health. See Whole Woman's Health v. Hellerstedt, 136 S. Ct. 2292, 2323

(2016), as revised (June 27, 2016) (sexual, medical); United States v. Kravetz, 706 F.3d 47, 63

(1st Cir. 2013) (medical, mental health); United States v. Brice, 649 F.3d 793, 796 (D.C. Cir.

2011) (medical, mental health); Aid for Women v. Foulston, 441 F.3d 1101, 1124 (10th Cir.

2006) (sexual, medical); Livsey v. Salt Lake Cty., 275 F.3d 952, 956 (10th Cir. 2001) (sexual,

medical); Bloch v. Ribar, 156 F.3d 673, 685 (6th Cir. 1998) (sexual); United States v.

Westinghouse Elec. Corp., 638 F.2d 570, 580 (3d Cir. 1980) (medical); Hirschfeld v. Stone, 193

F.R.D. 175, 183 (S.D.N.Y. 2000) (sexual, medical).

       Defendants rely on Collier, a case that does not involve disclosure of transgender status

or any other sort of intimate personal information. In Collier, the state of Florida, in violation of

the Driver Privacy Protection Act (“DPPA”), released information in the form of mailing lists to

mass marketers. Collier v. Dickinson, 477 F.3d 1306, 1308 (11th Cir. 2007). An Eleventh Circuit

panel said that the district court did not err in finding no constitutional violation, based on a

footnote from Pryor v. Reno, 171 F.3d 1281, 1288 n. 10 (11th Cir.1999), rev'd on other grounds,


                                                  22
       Case 2:18-cv-00091-MHT-SMD Document 58 Filed 03/08/19 Page 23 of 48




528 U.S. 1111 (2000). In Pryor, the court held that the DPPA was a valid exercise of

congressional power under the commerce clause, but noted in dicta that it was not a valid

exercise of congressional enforcement powers under the Fourteenth Amendment. Id. The court

stated that a constitutional right to privacy did exist for “intimate personal information,” but not

generally for motor vehicle records (records pertaining to “a motor vehicle operator’s permit,

motor vehicle title, motor vehicle registration, or identification card”). Id. at 1288 n. 10, 1283

n.2.

        The instant case is not about the DPPA or about the disclosure of mailing lists for mass

marketing; it is about intimate personal information. The only similarity is that the three cases

involve driver’s licenses in some way. But here, the transgender Plaintiffs risk violence,

harassment, and discrimination every time they have to reveal that they are transgender through

showing their driver’s licenses, in person, to a stranger, which is a concern not present in Collier

or Pryor. Defendants do not deny that Plaintiffs’ licenses let strangers know that they are

transgender, which is exactly the sort of intimate information that is most confidential according

to the federal courts. (Doc. 54, 30); see e.g. Arroyo Gonzalez v. Rossello Nevares, 305 F. Supp.

3d 327, 334 (D.P.R. 2018); Love, 146 F. Supp. 3d at 855; Darnell v. Lloyd, 395 F. Supp. 1210,

1214 (D. Conn. 1975).

B. The Ability to Use a Passport in Some Circumstances Does Not Justify Violation of
   Plaintiffs’ Privacy through Their Driver’s Licenses
        Defendants try to wave away the intimate nature of the disclosure and the danger it

causes by declaring that “Alabama law requires Plaintiffs to display their driver license only in

limited circumstances.” In other words, Defendants’ actions only result in legally-compelled

disclosure of intimate information about Plaintiffs in circumstances that endanger them on




                                                 23
     Case 2:18-cv-00091-MHT-SMD Document 58 Filed 03/08/19 Page 24 of 48




occasion, rather than all the time, and thus, in Defendants’ estimation, the disclosure does not

matter. Defendants cite no case law for this curious philosophy.

        In fact, Defendants disregard all cases specific to the issue at hand. The personal safety

and bodily integrity of transgender people becomes threatened when the government forces

information about transgender status to be disclosed. See Doe v. Frank, 951 F.2d 320, 324 (11th

Cir. 1992) (noting that there is “social stigma attached to being transgender”); Whitaker ex rel.

Whitaker 858 F.3d 1034,1051 (7th Cir. 2017); In re E.P.L., 891 N.Y.S.2d 619, 621 (N.Y. Sup.

Ct. 2009). One’s transgender status is a matter that can be “highly sensitive and [of a] personal

nature,” disclosure of which creates “real danger of physical harm.” Frank, 951 F.2d at 324.

Plaintiffs already experience this risk. Ms. Doe has been denied services by a bank teller who

told her she was going to hell after she saw Ms. Doe’s license. Doe Dep. 78:11-79:4. Ms. Doe

has been harassed at restaurants and bars. Doe Dep. 35:19-23; 36:1-4; Doe Decl., at ¶ 17.

       Even if the disclosure did only happen to law enforcement officers, that would still be too

much. When a police officer noticed the incorrect gender maker on Ms. Doe’s license, he

disclosed that she was transgender to others, causing Ms. Doe to have to leave her job. Doe

Decl., at ¶ 15; Doe Dep. 35:3-18. When a police officer noticed the incorrect gender marker on

Ms. Clark’s license, the officer’s demeanor shifted rapidly from friendly to rude. Clark Dep.

33:6-14; 34:3-7. Ms. Corbitt was deeply frightened when her transgender status was publicly

disclosed within the hearing of a state trooper and the trooper began looking at her in a way she

could not interpret. Corbitt Dep. at 44:8-46:19. These fears are justified given an unfortunate

record of police misconduct against transgender people. See USTS at 14; Violence Against the

Transgender Community in 2017, Human Rights Campaign, attached as Pls.’ Ex. 71.




                                                24
     Case 2:18-cv-00091-MHT-SMD Document 58 Filed 03/08/19 Page 25 of 48




       Courts have consistently concluded that denying transgender individuals the ability to

change their sex on a driver’s license or birth certificate infringes on their right to privacy. See

Love, 146 F. Supp. 3d 848 at 856 (“[B]y requiring Plaintiffs to disclose their transgender status,

the Policy directly implicates their fundamental right of privacy”); K.L. v. State, Dep't of Admin.,

Div. of Motor Vehicles No. 3AN–11–05431 CI, 2012 WL 2685183, *6 (Alaska Super. Ct. Mar.

12, 2012) (“[O]ne's transgender[] status is private, sensitive personal information”); see also

Arroyo Gonzalez, 305 F. Supp. 3d at 333 (“forced disclosure of plaintiffs' transgender status

violates their constitutional right to decisional privacy.”). Courts find that these policies require

individuals to use identification with a gender marker that conflicts with their lived sex, forcing

them to reveal their transgender status to complete strangers, causing embarrassment and risk of

bodily harm. Love, 146 F. Supp. 3d at 853; see K.L., 2012 WL 2685183 at *7; F.V. v. Barron,

286 F. Supp. 3d 1131, 1140 (D. Idaho 2018); Arroyo Gonzalez, 305 F. Supp. 3d at 333.

       Defendants also suggest that transgender individuals in Alabama should start using

passports as much as possible to avoid the unwanted disclosure of their transgender status. But

Plaintiffs should not have to do so. Alabama may not condition access to a government benefit

like a driver’s license on giving up the right to privacy. Lebron v. Sec'y, Fla. Dep't of Child &

Fam., 710 F.3d 1202, 1217 (11th Cir. 2013). As more fully set forth in Plaintiffs’ Memorandum

of Law in Support of Plaintiffs’ Motion for Summary Judgment, a driver’s license functions as a

valuable government benefit. Doc. 51, 23-25.

       Moreover, as Defendants point out, the Plaintiffs can be—and have been—compelled to

display their licenses to judges, peace officers, and state troopers under state law. Ala. Code §

32-6-9. They can also be compelled to show a license to other people if involved in a traffic

accident. Ala. Code § 32-10-2. But that is only the tip of the iceberg. This Court recently held



                                                  25
     Case 2:18-cv-00091-MHT-SMD Document 58 Filed 03/08/19 Page 26 of 48




that a state-issued photo ID is “a virtual necessity for most Americans[.]” Doe 1 v. Marshall, No.

2:15-CV-606-WKW, 2019 WL 539055, at *7 (M.D. Ala. Feb. 11, 2019) (citing Wooley v.

Maynard, 430 U.S. 705, 715 (1977)) (internal citations omitted). Ms. Corbitt cannot obtain entry

to spaces she must go for work with a passport. Corbitt Dep. 37:19-38:2. The sex designation on

a driver’s license could put a transgender Alabamian at risk if pulled over by a police officer “on

a dark country road,” (Corbitt Dep. 58:1-21) “travelling by plane, applying for employment,

applying for public benefits, filling prescriptions, purchasing alcohol, applying to and attending

college, checking into a hotel, renting a car, voting, opening and using a checking account, using

a credit or bank card, travelling internationally, [or doing any] number [of] other things that most

of us take for granted.” Gorton Decl., at ¶ 28.

       Passports are valuable documents vulnerable to theft in a way that licenses are not.

Katharine Lagrave, 4 Ways People Steal Your Passport, Conde Nast Traveler (Aug. 15, 2016),

attached as Pls.’ Ex. 63. Ms. Clark testified that she has worked in the food and beverage

industry for over thirteen years and has “never had anyone to present a passport for age

verification.” Clark Dep. 79:3-15. She remarked that she would be “shock[ed]” if she ever saw a

passport used to buy alcohol. Id. 79:19. In Doe1, the state also argued that “Plaintiffs could use a

passport,” to which this Court responded that “a passport is a poor substitute for a state-issued

ID. Passports are cumbersome and highly sought-after on the black market. They also cost

money. A passport book is $145, and a passport card is $65.” Doe 1, No. 2:15-CV-606-WKW at

*8. Indeed, Ms. Corbitt keeps her passport in her safety deposit box to prevent theft; Ms. Doe has

had her use of a passport questioned when she has tried to check into a hotel; and Ms. Clark has

never gotten a passport. Corbitt Dep 62:3-12; Doe Dep 79:13-18; Clark Dep. 71:1-12.




                                                  26
     Case 2:18-cv-00091-MHT-SMD Document 58 Filed 03/08/19 Page 27 of 48




        Having a passport does not protect Plaintiffs from the government forcing “them to

disclose their transgender status in violation of their constitutional right to informational privacy.

Such forced disclosure of a transgender person's most private information is not justified by any

legitimate government interest.” Arroyo Gonzalez, 305 F. Supp. 3d at 333. Plaintiffs may not be

forced to go without a driver’s license to avoid violation of their constitutional rights.

C. Ms. Corbitt and Ms. Clark Retain a Privacy Interest in Deciding Whether and When to
   Disclose Their Transgender Identity.
        Defendants argue that Ms. Corbitt and Ms. Clark lose all constitutional protection of their

privacy with regard to their transgender status because they have disclosed that they are

transgender to other people in some contexts. But the Constitution does not permit the

government to violate the right to privacy of private parties just because they have not kept their

intimate personal information completely secret. See Carpenter v. United States, 138 S. Ct. 2206,

2217 (2018) (citing Katz v. United States, 389 U.S. 347, 351-52 (1967)) (A “person does not

surrender all Fourth Amendment protection by venturing into the public sphere. To the contrary,

‘what [one] seeks to preserve as private, even in an area accessible to the public, may be

constitutionally protected.’”); Ann-Margret v. High Soc. Magazine, Inc., 498 F. Supp. 401, 404

(S.D.N.Y. 1980) (a public figure “does not, simply by virtue of his or her notoriety, lose all

rights to privacy[.]”).

        Telling one group of people something personal is not the same as being forced to tell the

public at large. The Fifth Circuit recognized a substantial privacy interest in financial records

including assets and sources of income. See Plante v. Gonzalez, 575 F.2d 1119, 1135 (5th Cir.

1978).2 That was true even though some people inevitably would already have access to that



2
  Bonner v. City of Prichard, Ala., 661 F.2d 1206, 1207 (11th Cir. 1981) (decisions of Fifth Circuit
from before Circuit split continue to be binding in Eleventh Circuit).
                                                  27
     Case 2:18-cv-00091-MHT-SMD Document 58 Filed 03/08/19 Page 28 of 48




information—at a minimum, the IRS, financial institutions and employers, and probably also

close family members, co-workers, business associates, lawyers, and accountants.

       Sharing one’s intimate personal information in a public context does not waive one’s

constitutional right to privacy. This Court ruled that a teacher did not lose her constitutional right

to privacy because she answered “questions about her sexual relations before the Covington

County Board of Education.” Drake v. Covington Cty. Bd. of Educ., 371 F. Supp. 974, 980 (M.D.

Ala. 1974). The teacher had been fired for alleged immorality because she had gotten pregnant

while unmarried. This Court found that the cancellation of her teaching contract violated the

teacher’s “constitutional right of privacy.” Id. at 979. In reference to the teacher discussing her

sexual relations publicly, the concurrence states, “While it is true that an individual may lose his

tortious right of privacy by openly and publicly discussing a particular matter, courts indulge in

every reasonable presumption against the waiver of constitutional rights.” Id. at 980. “A waiver

of constitutional rights in any context must, at the very least, be clear.” Fuentes v. Shevin, 407

U.S. 67, 95 (1972); see also Sedersten v. Taylor, No. 09-3031-CV-S-GAF, 2009 WL 4802567, at

*3 (W.D. Mo. Dec. 9, 2009) (finding that a person does not waive his or her constitutional rights

by posting a comment online).

       Defendants propose that Ms. Corbitt and Ms. Clark accept the risk of harm, death, and

humiliation when showing their driver’s licenses to strangers in bars, at airports, on dark country

roads, at hotels, at car rental locations, at job locations, at pharmacies, at government offices, at

colleges, at polling places, at banks, at any place where a credit or bank card might be used, at

any location where there might be any interaction with court personnel, and at any location

where there might be any interaction with law enforcement officials because they have shared

that they are transgender through social media and at transgender or LGBTQ events. Making



                                                  28
     Case 2:18-cv-00091-MHT-SMD Document 58 Filed 03/08/19 Page 29 of 48




tailored disclosures to a limited, friendly audience in person or to those who specifically search

for one’s name online is not the same as being forced to reveal one’s transgender status in person

to potentially hostile strangers. The latter is what Policy Order 63 forces on the Plaintiffs.

       Plaintiffs did not waive their right to privacy when they chose to share personal

information with a select group of people who chose to attend a transgender or LGBT-specific

event, or to people who sought out their social media pages. See Corbitt Dep. 59:11-21; Clark

Dep. 80:1-82:6; Fuentes, 407 U.S. 67 at 95. Like the teacher in Drake, Ms. Clark and Ms.

Corbitt have made disclosures to a public audience—arguably a much friendlier and narrower

audience than a public school board hearing; like the teacher in Drake, they have not lost their

right to privacy. In the same way, one does not lose one’s right to privacy in not having police

conduct an unwarranted search of one’s home because of having church meetings on Friday

nights in one’s living room. See Carpenter, 138 S. Ct. at 2217.

       When Plaintiffs have to show their driver’s licenses, they are more likely to be face-to-

face with someone whose reaction to this information is unpredictable, in a situation where they

do not have friends or allies nearby. See Corbitt Dep. 41:11-43:21; Clark Dep. 82:7-20. Dealing

with hate messages sent through social media or offensive reactions from an audience member

when surrounded with other transgender people does not carry nearly the same level of

immediate material threat. Also, crucially, in settings like an LGBT event or Facebook page, it is

the Plaintiffs’ own choice whether and how to disclose their private information. See Corbitt

Dep. 58:1-21; 59:11-21; Clark Dep. 80:1-10, 81:12-82:20.

       The Constitution does not permit the government to force the Plaintiffs to disclose their

transgender status in circumstances where they would never have otherwise done so just because

they do not keep this information completely secret.



                                                 29
     Case 2:18-cv-00091-MHT-SMD Document 58 Filed 03/08/19 Page 30 of 48




D. Jane Doe Does Not Share Her Transgender Identity Publicly.

       While even if she had deliberately disclosed her transgender identity to the public she still

would not have waived her privacy rights, Ms. Doe tries to avoid letting other people know that

she is transgender. Unlike Ms. Clark and Ms. Corbitt, and in part because of her experience of

hate violence, Ms. Doe chooses to keep her trans identity as private as possible. Doe Decl. ¶ 8,

14. The Defendants wildly mischaracterize Ms. Doe’s testimony. The deposition transcript

makes clear that Ms. Doe endeavors to keep her trans identity private, and that when she has not

succeeded in doing so, it has usually been her driver’s license that has caused her identity to

become exposed. At most, these facts are disputed and do not warrant summary judgment for

Defendants.

        First, Jane Doe states that she does not identify herself as “trans out in public, however, I

have been identified as a transperson.” Defendants mischaracterize Ms. Doe’s testimony in their

brief, stating “Doe’s friends know she is transgender and she is open as a transgender woman at

her current job.” Doc. 54, 33. Ms. Doe is a middle-aged woman who only recently socially

transitioned. Her friends know that she is trans because when they first met her, they perceived

her to be a man, and now, they know that she is a woman. Doe Dep. 50:5-9. The only way her

friends would not know she is trans is if all her friends had abandoned her when she transitioned,

and she had to make entirely new friends. Thankfully, that did not come to pass.

       People at work only know that Ms. Doe is transgender because of her driver’s license.

Ms. Doe explains, “when I had to go through HR and my driver’s license was incongruent

with—the gender marker and name was off. So working with insurance trying to figure out how

they were going to file the insurance it came out obviously that I was trans—a trans individual.”

Id. 50:21-51:8. Thankfully, this employer did not discriminate against her. But involuntary


                                                 30
     Case 2:18-cv-00091-MHT-SMD Document 58 Filed 03/08/19 Page 31 of 48




disclosure of trans identity through her driver’s license is not the same as publicly broadcasting

her trans identity because she wishes to do so.

       As for Ms. Doe’s Facebook page, Ms. Doe had no idea that her profile picture was

publicly viewable even though her account was otherwise set to friends only. “They shouldn’t be

able to see anything I post. I don’t post public.” Doe Dep. 52:21-23. “Again, I didn’t know the

public would have that readily available to my posts.” Doe Dep. 64:3-5. Many Facebook users

do not fully understand what data on their Facebook profile is publicly accessible. Will Oremus,

Facebook Changed 14 Million People’s Privacy Settings to “Public” Without Warning, Slate

(June 7, 2018), attached as Pls.’ Ex. 60; Brian Barrett, The Facebook Privacy Setting That

Doesn’t Do Anything At All, Wired (March 27, 2018), attached as Pls.’ Ex. 61; Alex Hern,

Facebook is Chipping Away at Privacy—and My Profile Has Been Exposed, The Guardian (June

29, 2016), attached as Pls.’ Ex. 62. No evidence suggests that Ms. Doe had any knowledge that

her profile picture could be viewed by the public.

       But regardless, the only way in which her picture alluded to transgender identity was

through including slogans as “banners,” such as “Transpeople Won’t Be Erased.” Doe Dep.

62:18-21. That is not the same as disclosing one’s transgender identity. In fact, Ms. Doe also had

a “banner” on her profile picture that states, “Together Against Antisemitism,” although Ms. Doe

is not Jewish. Doe Dep. 77:4-11. When someone tweets “#BlackLivesMatter,” that statement

alone does not disclose the race of the tweeter—people of all races have tweeted that message. If

someone updates a Facebook status saying, “End HIV Stigma,” someone reading that Facebook

page still would not know whether the poster was living with HIV. And if the poster were in fact

living with HIV, they would still have a constitutional right to privacy preventing the

government from disclosing that information to others without sufficient justification. While Ms.



                                                  31
       Case 2:18-cv-00091-MHT-SMD Document 58 Filed 03/08/19 Page 32 of 48




Doe at one point misspoke when answering a question about whether her driver’s license

disclosed anything about her transgender status that she did not disclose through Facebook, she

clarified later during that same deposition that her license does convey that she is transgender,

something that people cannot learn from her Facebook profile. Doe Dep. 75:16-76:11.

Defendants’ brief includes the misstatement and omits the clarification.

        Grasping at straws, Defendants also claim that Ms. Doe publicly revealed that she is a

transgender woman by staffing an outreach table for her employer at a transgender community

event. Other people staffing tables at the event were not transgender. Doe Dep. 76:21-23. Many

of the people attending the event were not transgender. Doe Dep. 77:1-3. The banner at the event

read “TAKE.” Id. at 59:19-60:3. One would have to approach close enough to read the smaller

print to find out that TAKE stands for Transgender Awareness Knowledge and Empowerment.

Id. at 60:4-6. There is no reason to assume that anyone would know that Ms. Doe was

transgender simply because her work brought her to that location.

        Defendants’ arguments imply that to retain any right to privacy with regard to her

transgender status, Ms. Doe would have to shun the transgender community completely, and

avoid endorsing any message acknowledging the humanity of transgender people. The

constitution contains no such requirement. The “constitutional right to privacy does not [force

plaintiffs] to keep secret matters that are of an intimate or personal nature.” Drake, 371 F. Supp.

at 981 n.4.

III.    Defendants Are Not Entitled to Summary Judgment Because They Have
        Conditioned a Government Benefit on Plaintiffs Giving up Their Right to Refuse
        Medical Care
        Policy Order 63 also infringes on Plaintiffs’ fundamental right to refuse medical care.

Defendants attempt to reformulate the right at stake and argue that it is not fundamental. But the

right is not to obtain “a driver license with a sex designation of the gender with which they

                                                32
     Case 2:18-cv-00091-MHT-SMD Document 58 Filed 03/08/19 Page 33 of 48




identify without having a surgical change of sex characteristics that include genital

reassignment.” Doc. 54 at 35. Rather, the right is that of a competent adult to refuse sterilizing

surgery. See Gorton Decl. ¶ 43. This right is fundamental. See Planned Parenthood of Se. Pa. v.

Casey, 505 U.S. 833, 851 (1992); Cruzan v. Dir., Mo. Dep't of Health, 497 U.S. 261, 278 (1990);

Skinner v. Oklahoma, 316 U.S. 535, 541-42 (1942).

       Defendants also assert that they do not condition a driver’s license on receipt of such

surgery. It is true that Ms. Clark and Ms. Doe currently have Alabama driver’s licenses, and that

Ms. Corbitt could obtain one were she willing to attest to a painful lie, give up her accurate and

safely useable out-of-state license, and sacrifice her dignity. What none of the Plaintiffs have,

and what none of them can get while Policy Order 63 stands, is an Alabama driver’s license that

accurately states their sex, or that they can use without putting themselves in danger of

harassment, discrimination, and violence and contradicting their fundamental sense of self. They

could only obtain that benefit, a benefit available to Alabama drivers who are not transgender

without condition, if they underwent surgery that would permanently end their reproductive

capacity, that may not be in their medical best interests, that they may not be able to afford (Ms.

Doe cannot), that they may not want (Ms. Clark does not), and that may not accord with their

understanding of what God wants for them at this time (for Ms. Corbitt, it does not). Doe Decl. ¶

20; Clark Dep. 43:1-4; Corbitt Decl. ¶ 13-14.

       Defendants note that some courts have found force feeding of detainees acceptable.

Courts have also, however, found that detainees have diminished rights as compared to people

who are not in detention, like Plaintiffs. See e.g. Turner v. Safley, 482 U.S. 78, 89 (1987).

       But it is notable that even in those situations where people are both incarcerated and not

competent to make their own decisions, they still cannot be subjected to treatment against their



                                                 33
      Case 2:18-cv-00091-MHT-SMD Document 58 Filed 03/08/19 Page 34 of 48




will unless procedural safeguards are in place, the government proves that treatment is medically

appropriate, and the government proves that no less restrictive means are available to accomplish

government objectives. See e.g., Sell v. United States, 539 U.S. 166, 180-81 (2003) (holding that

the government may only forcibly medicate someone who is not otherwise competent to stand

trial for a crime if important governmental interests are at stake; the involuntary treatment will

significantly further those interests; and involuntary treatment is necessary to further those

interests and in the person’s best medical interest); United States v. Diaz, 630 F.3d 1314, 1331

(11th Cir. 2011) (holding government bears burden of proof by clear and convincing evidence to

impose treatment on someone under Sell); Washington v. Harper, 494 U.S. 210, 221 (1990)

(requiring individualized showing that prisoner has a serious mental illness, is dangerous to self

or others because of that serious mental illness, and that involuntary medication would be in the

applicant’s medical interests). In the case cited by Defendants, the court found involuntary

treatment necessary to preserve the life of the detainee. In re Soliman, 134 F. Supp. 2d 1238,

1257 (N.D. Ala. 2001). Defendants have made no showing here that treatment with genital

surgery is necessary to preserve the lives of Plaintiffs, or even that it would be medically

appropriate.

       That Defendants have not literally physically forced sterilizing surgery on Plaintiffs

against their will is no answer. “‘[W]hat the state may not do directly it may not do indirectly.’”

Lebron., 710 F.3d at 1217, quoting Bailey v. Alabama, 219 U.S. 219, 244 (1911).

IV.    Defendants Are Not Entitled to Summary Judgment Because Their Policy Compels
       Speech
       Defendants argue that they are entitled to summary judgment because the sex designations

on licenses constitute government speech, and Plaintiffs only need to show their licenses to others

in limited circumstances. They are mistaken.


                                                 34
     Case 2:18-cv-00091-MHT-SMD Document 58 Filed 03/08/19 Page 35 of 48




       It is true that the sex designation on a driver’s license is government speech. But that is the

beginning, not the end, of the analysis. While the government is entitled to speak on its own behalf,

it may not compel anyone to endorse, carry, or associate themselves with a message with which

they disagree. In Walker, the plaintiff was trying to make the state government issue a new sort of

specialty license plate that conveyed the plaintiff’s message, not objecting to a message the

government forced the plaintiff to carry. Walker v. Texas Div., Sons of Confederate Veterans, Inc.,

135 S. Ct. 2239, 2252–53 (2015). As the Supreme Court explained in that case, “Our determination

that Texas’s specialty license plate designs are government speech does not mean that the designs

do not also implicate the free speech rights of private persons . . . [W]e have recognized that the

First Amendment stringently limits a State’s authority to compel a private party to express a view

with which the private party disagrees.” Id.

       Defendants contend that “Plaintiffs sex designations on their licenses do not express the

ideological message that they are somehow not ‘real’ women, but rather communicates

information to law enforcement officers about their physical description.” Doc. 54 at 39-40. But a

male sex designation does express the message that Plaintiffs are not “real” women. It is difficult

to imagine any more direct way to express that ideology, or to compel individuals to endorse it.

Even if the sex designation were merely “information,” as Defendants assert, that would not save

it from constitutional infirmity. Riley v. Nat'l Fed'n of the Blind of N.C., Inc., 487 U.S. 781, 797–

98 (1988) (“These cases cannot be distinguished simply because they involved compelled

statements of opinion while here we deal with compelled statements of ‘fact’: either form of

compulsion burdens protected speech”).

       Indeed, Defendants appear to concede that the sex designation on a license is speech with

which the Plaintiffs disagree, but contest whether Plaintiffs are compelled to associate with the



                                                 35
     Case 2:18-cv-00091-MHT-SMD Document 58 Filed 03/08/19 Page 36 of 48




message. Defendants argue that under most circumstances, Plaintiffs do not need to show a driver’s

license. But the government is not permitted to compel individuals to speak at all; it is no defense

to say that the government only compels the Plaintiffs to speak sometimes or to some audiences.

One could as easily have argued that the plaintiff in Wooley, who objected to bearing the message

“Live Free or Die” on his license plate, could opt not to drive or to leave his car in a garage.

Wooley, 430 U.S. at 713. And even if Plaintiffs were never required to show their driver’s licenses,

the government may not condition receipt of a benefit on giving a constitutional right. As described

more fully above, that Ms. Corbitt and Ms. Doe have passports and Ms. Clark is eligible to obtain

one is beside the point.

       Defendants also argue that a reasonable person would not associate Plaintiffs with the

message about their sex contained on their driver’s licenses. But that is simply not so. A reasonable

person would assume that, when showing a driver’s license, the license holder represents that the

information on the license is an accurate description. At the least, Plaintiffs have produced

sufficient evidence to permit a reasonable factfinder to so find.

       While Defendants assert that the facts of this case more closely resemble Mayle than

Wooley, the opposite is true. In Wooley, the Court found that drivers had the right to avoid

becoming a courier for the message “Live Free or Die” through bearing it on a license plate. In

Mayle, the court found that a reasonable person would not associate someone with the message

“In God We Trust” when using U.S. currency. Currency is wholly fungible by design and function;

a single bill may change hands hundreds of times before it leaves circulation. Gottfried Leibbrandt,

How fast is that buck? The velocity of money, Statistics of Payments, Swift Institute, (2012),

attached as Pls’. Ex. 65. Its primary purpose is not expressive, and it makes no statement specific

to any individual holder of currency. It may well be that “the recipient of cash in a commercial



                                                 36
     Case 2:18-cv-00091-MHT-SMD Document 58 Filed 03/08/19 Page 37 of 48




transaction could not reasonably think that the payer is proselytizing.” Mayle v. United States, 891

F.3d 680, 686 (7th Cir. 2018), cert. denied, No. 18-583, 2019 WL 113170 (U.S. Jan. 7, 2019). By

contrast, unlike a dollar bill that hundreds or thousands of people use, each driver’s license is

unique to each individual, and the viewer of a driver’s license would have every reason to believe

that the presenter of the license represents the contents to be true. One is guilty of a felony if one

presents false identification. Ala. Code §§ 17-17-28; 13A-8-194. Defendants’ expert stated that a

transgender man could be arrested for possession of a false instrument because of the disparity

between a female sex designation and a masculine appearance. Leach Dep. 57:19-58:10.

       A driver’s license is a non-fungible document one must carry at all times while driving.

Ala. Code § 32-6-9(a). Its primary purpose is expressive. Indeed, its purpose is to convey a

message identifying and describing the individual who carries it—in Chief Pregno’s words, to

“prove you are who you say you are.” Pregno Dep. 53:18-54:1. That 99% of people who carry

Alabama licenses agree with its message about their gender does not negate the right of transgender

people “to refuse to foster…an idea they find morally objectionable.” Wooley, 430 U.S. at 715.

Here, Alabama literally “compel[s] its citizens to carry” a license with a message that offends the

Plaintiffs’ beliefs—indeed, their very sense of self. See N.A.A.C.P. v. Hunt, 891 F.2d 1555, 1566

(11th Cir. 1990).

V.     Defendants Are Not Entitled to Summary Judgment Because They Have
       Discriminated Against Transgender People Without Adequate Justification.
       Policy Order 63 facially discriminates on the basis of sex. It serves no important

government interest, nor is it even rationally related to a legitimate government interest.

A. Defendants Have Discriminated Against Plaintiffs Because of Sex.

       Defendants argue that Policy Order 63 does not discriminate on the basis of sex or

transgender status and merely has a disparate impact on transgender people. But a reasonable

                                                 37
     Case 2:18-cv-00091-MHT-SMD Document 58 Filed 03/08/19 Page 38 of 48




fact-finder could conclude that when Defendants created and enforced a policy that prevents

transgender people from changing their sex designation without undergoing genital surgery, they

were acting on the basis of sex and transgender status.

       Defendants downplay the intent behind the policy by asserting that it only

disproportionately impacts transgender people. In fact, it only applies to transgender people. It is

true that the record shows that one intersex person was able to obtain a change of sex designation

on a driver’s license. Defs.’ Ex. 16, (D1165). Most intersex people are not transgender—that is,

they identify with the sex they were assigned at birth. Some intersex people are transgender—

that is, they identify with a sex other than the one they were assigned at birth. Interestingly,

though, Defendants’ brief suggests that they view intersex and transgender as mutually exclusive

groups. Doc. 54 at 43 (“But it does not solely affect transgender individuals but also, for

example, those with intersex conditions.”). To the extent they do not see any intersex people as

transgender, that may explain why the record shows that Defendants approved a change of sex

designation for an intersex applicant without proof that the applicant had undergone surgery.

Defs.’ Ex. 16, (D1165). Rather than disprove discrimination against transgender people, that fact

tends to show deliberate targeting of transgender people.

       People who are not transgender in Alabama can get a driver’s license that accurately

reflects their gender and that they can use without contradicting their fundamental sense of self

and exposing themselves to risk of violence. They can do this regardless of whether they have

ever had any sort of surgery. They can do this without permanently losing their fertility. See

Gorton Decl. ¶ 43. They can even do this if they do not have genital anatomy typical for their

gender, as sometimes happens for those who are born with intersex conditions, undergo




                                                 38
     Case 2:18-cv-00091-MHT-SMD Document 58 Filed 03/08/19 Page 39 of 48




treatment for cancer or certain other conditions, or experience traumatic injury to the genital

area. See Gorton Decl. ¶ 51.

       By design, Defendants’ policy subjects only transgender people to a requirement that

they undergo genital surgery (or amend the sex designation on a birth certificate, which typically

also requires surgery) and share proof of that surgery with the government before they can obtain

a driver’s license that accurately reflects their sex and that they can use safely. No reasonable

factfinder would conclude that Defendants did not intend Policy Order 63 to function in exactly

that way, because of Defendants’ views about sex and transgender people.

B. Policy Order 63 Cannot Survive Heightened Scrutiny.

       Defendants claim that their policy survives heightened scrutiny. They are mistaken.

Defendants quote portions of the opinions in United States v. Virginia, 518 U.S. 515 (1996), and

Nguyen v. INS, 533 U.S. 53 (2001), out of context to defend their policy. The portion of United

States v. Virginia quoted by Defendants does acknowledge differences between men and women,

but goes on only to state that those differences can justify affirmative action programs for

women. Virginia, 518 U.S. at 533. Defendants have produced no evidence to suggest they

discriminate against transgender people to create affirmative action programs, nor would any

such evidence be credible on these facts.

       In Nguyen v. I.N.S., the Court accepted different statutory treatment of a U.S. citizen

parent who gives birth to a child compared to a U.S. citizen parent who does not give birth for

purposes of determining whether a child receives U.S. citizenship. In that case, the Court held

that proof of the parent-child relationship was an important government interest, and that it made

sense not to require the same proof from parents who literally give birth to their children—

making parentage obvious—as from parents who contribute genetic material but do not give


                                                 39
     Case 2:18-cv-00091-MHT-SMD Document 58 Filed 03/08/19 Page 40 of 48




birth. Nguyen, 533 U.S. at 62. The context here could hardly be more different. Whether one can

or has given birth simply has no relevance to identification or ability to drive.

       Defendants offer two government interests to justify their policy. First, they offer the

interest of maintaining consistency with the state birth certificate policy. But they provide no

explanation at all of why that interest is important.

       Many states do not have a consistent policy for changing sex designation on driver’s

licenses and birth certificates. For example, in Arkansas, to change the sex designation on one’s

birth certificate, one must show a court order stating that sex has been changed “by surgical

procedure.” Ark. Code Ann. § 20-18-307(d). But to change the sex designation on one’s driver’s

license, one simply needs to indicate whether one prefers F, M, or X to be listed, with no medical

documentation required. Email from Gayle Boliou, Supervisor, Driver Services, Department of

Finance and Administration, re Forms Request (Apr. 7, 2011), attached as Pls.’ Ex. 66; Curtis M.

Wong, Arkansas Has Been Offering a Nonbinary Gender Option on State IDs for Years,

Huffington Post (Oct. 17, 2018), attached as Pls.’ Ex. 67.

       In the District of Columbia, one needs a signed statement from a medical provider stating

that the applicant has “undergone surgical, hormonal or other treatment appropriate for the

individual for the purpose of gender transition” to change the sex designation on a birth

certificate. District of Columbia Department of Health, Gender Designation Policies, Procedures,

and Instructions, attached as Pls.’ Ex. 68. But to change the sex designation on a D.C. driver’s

license, one simply needs to fill out a form stating whether one wants M, F, or X to appear on

one’s license. District of Columbia Dep’t of Motor Vehicles, Procedure for Establishing or

Changing Gender Designation on a Driver License of Identification Card (2017), Pls.’ Ex. 22.




                                                 40
     Case 2:18-cv-00091-MHT-SMD Document 58 Filed 03/08/19 Page 41 of 48




       Similarly, in Massachusetts, one needs an affidavit from a medical provider stating that

the applicant “has completed medical intervention, appropriate for the patient, for the purpose of

permanent sex reassignment” to change the sex designation on a birth certificate. Registry of

Vital Records and Statistics, Massachusetts Dep’t of Pub. Health, Physicians Statement in

Support of Amendment of a Birth Certificate Following Medical Intervention for the Purpose of

Sex Reassignment (Apr. 1, 2016), attached as Pls.’ Ex. 69. But to change the sex designation on

a driver’s license, one simply needs to submit an attestation of one’s gender identity. Registry of

Motor Vehicles, Massachusetts Gender Designation Change Form, attached as Pls.’ Ex. 70.

       Neither during depositions nor now in briefing have Defendants offered the slightest

rationale for why consistency between these two standards matters to the government. No

evidence suggests that Alabama has unique interests in maintaining consistency between birth

certificate and driver’s license standards. Chief Pregno could think of no reason why Alabama’s

needs might differ from those of other states. Pregno Dep. 118:19-119:1.

       The importance of this interest is also belied by the state’s own law and policy. Birth

certificates and driver’s licenses inevitably have numerous inconsistencies. For example, birth

certificates record information about parentage and place of birth not included on driver’s

licenses. Driver’s licenses record information about current address and driving restrictions not

included on birth certificates. It is possible for people to amend the name on their birth certificate

but not the name on their driver’s license or vice versa. Pregno Dep. 105:14-18. It is possible for

people to amend the sex designation on their birth certificate but not the sex designation on their

driver’s license or vice versa. Pregno Dep. 105:19-23. State statute creates a judicial procedure

for changing the sex designation on a birth certificate and has created no comparable judicial

procedure for changing the sex designation on a driver’s license. Ala. Code § 22-9A-19. If



                                                 41
     Case 2:18-cv-00091-MHT-SMD Document 58 Filed 03/08/19 Page 42 of 48




consistency between birth certificates and driver’s licenses were truly an important government

interest, Alabama has done a poor job serving it.

       Second, Defendants assert an interest in law enforcement identification. However, it is

undisputed that this interest is post hoc. According to the 30(b)(6) testimony of Chief Pregno,

who issued the most recent version of the policy, law enforcement identification was not

considered at the time the policy was created or revised. Pregno Dep. 45:3-12; 47:4-23.

       Defendants claim that their expert’s testimony about this interest is not post hoc because

of an Eleventh Circuit decision issued late in 2018. Defendants misunderstand the meaning of

post hoc. What is relevant for constitutional purposes is why the government actually created

Policy Order 63 at the time it created it, not what happens later. Virginia, 518 U.S. at 533; Glenn

v. Brumby, 663 F.3d 1312, 1321 (11th Cir. 2011).

       Even if somehow consideration of law enforcement identification were appropriate under

heightened scrutiny, Policy Order 63 does not substantially further that interest. Policy Order 63

makes law enforcement identification of individuals more difficult, because it prevents them

from having access to the most up-to-date and salient information about a person’s sex. K.L.,

2012 WL 2685183, at *7; F.V., 286 F. Supp. 3d at 1142; Arroyo Gonzalez, 305 F. Supp. 3d at

333. Moreover, most states in the country achieve their interests in law enforcement

identification without resort to a surgical requirement for changing the sex designation on a

license. Love, 146 F. Supp. 3d at 857 (noting “[a]t least 25 of the states and the District of

Columbia do not require a transgender person to undergo surgery to change the gender on his or

her driver's license or state ID card”). Alabama’s interests in law enforcement identification of

license holders are no different than the rest of the country. Pregno Dep. 118:19-119:1.

C. Policy Order 63 Does Not Survive Even Rational Basis Review.



                                                 42
     Case 2:18-cv-00091-MHT-SMD Document 58 Filed 03/08/19 Page 43 of 48




        Policy Order 63 is subject to heightened scrutiny. Even if it were not, though, it would

still violate the Equal Protection Clause for the reasons more fully set out in the Plaintiffs’

Memorandum of Law in Support of Plaintiffs’ Motion for Summary Judgment. Doc. 51, 33-43.

The policy does not further an interest in identification.

        It is true, as Defendants point out, that most people are not transgender. But that does not

give ALEA a rational basis for requiring that transgender people undergo surgery before

correcting the sex designation on their license. Defendants cite Carcaño v. McCrory, 203 F.

Supp. 3d 615 (M.D.N.C. 2016). In that case, a district court granted transgender Plaintiffs a

preliminary injunction preventing a law from going into effect that would have prevented anyone

from using restrooms designated for a sex other than the one listed on their birth certificate,

finding that the law was likely to violate Title IX. Id. at 622. However, the court noted in dicta

that the law was not likely to violate the Equal Protection Clause because it applied to everyone

and worked fine for the vast majority of people, because the vast majority of people are not

transgender. Id. This reasoning is faulty, non-binding, and distinguishable. Plaintiffs challenge

Policy Order 63’s requirement that transgender people must undergo surgery before correcting

the information on their driver’s licenses. This requirement applies exclusively to transgender

people, so it is irrelevant how many non-transgender people there are as compared to transgender

people. Meanwhile, Defendants make no attempt to distinguish the cases that address the actual

issue in this case, nor could they. F.V., 286 F. Supp. 3d at 1140; Arroyo Gonzalez, 305 F. Supp.

3d at 333; Love, 146 F. Supp. 3d at 853; K.L., 2012 WL 2685183 at *7. The well-reasoned

opinions in these cases establish that surgery policies for driver’s licenses or birth certificates do

not serve the state’s interest in identification.




                                                    43
      Case 2:18-cv-00091-MHT-SMD Document 58 Filed 03/08/19 Page 44 of 48




       Defendants use the term “physiognomy” throughout their briefing, as did their expert in

his report and testimony. The use of this term demonstrates Defendants’ and Defendants’

expert’s profound misunderstanding of the relevant facts and science. Physiognomy is a

pseudoscience. It refers to determining a person’s ethnicity and character based on facial

features. Gorton Decl. ¶ 42. During the period of eugenics, “experts” in the United States and

Germany claimed that physiognomy proved that people of African descent were less intelligent

than people of European descent, and that Jewish people were inherently deceitful. Gwen Sharp,

Physiognomy: Face, Bodies, and the “Science” of Human Character, Sociological Images 6

(Jan. 30, 2015), attached as Pls.’ Ex. 75; Marissa Alperin, Constructing Jewish Bodies in

Germany through Physical Culture and Racial Pseudo-Science 4 (2018), attached as Pls.’ Ex.

76.


        The repeated use of the term in Defendants’ brief is particularly chilling in the context of

this case, where they defend a policy requiring Plaintiffs to undergo a sterilizing surgical

procedure before receiving a driver’s license that they can use without risking a variety of

negative outcomes, ranging from employment discrimination to physical attack. See USTS at 89-

90 (describing mistreatment transgender people experience when presenting identification

inconsistent with their gender presentation); c.f. In re Opinion of the Justices, 230 Ala. 543, 547

(1935) (advising that an Alabama bill providing for expanded sterilization of people deemed

mentally unfit would violate state and federal due process protections). In both ways, the state’s

position harkens back to an era when the state identified people it deemed undesirable and

subjected them to involuntary sterilization.3 While what the state does here is thankfully not


3
  Two hundred twenty-four people deemed mentally deficient were subjected to involuntary
sterilization in Alabama under a 1919 law. Lutz Kaelber, Eugenics: Compulsory Sterilization in
50 States: Alabama (2012), attached as Pls.’ Ex. 77. Multiple attempts were made to expand the
                                                 44
     Case 2:18-cv-00091-MHT-SMD Document 58 Filed 03/08/19 Page 45 of 48




nearly as direct as past atrocities, ultimately its basis is just as spurious, and it causes very real

harm to a group with little political power.


          Even if Defendants had used the terms anatomy and physiology, their understanding of

sex would remain oversimplified at best. Sex is not restricted to genitalia, but also includes

internal reproductive organs, hormone levels, secondary sex characteristics like breasts and facial

hair, and the gender identity that arises from the central nervous system. Defendants’ expert, a

former correctional administrator, does not have the qualifications to counter Plaintiffs’ expert, a

medical doctor with extensive clinical and research expertise in transgender health, on these

points.

          It is true that Defendants’ expert testified that it is helpful for correctional agencies to

have information about some aspect of sex on a driver’s license. But he never testified that it was

any more useful to have information about genital anatomy than gender identity, or that surgical

status mattered more than gender identity. To the contrary, he explicitly declined to express any

opinion as to the most useful definition of sex for correctional purposes, and testified that a

policy that reflected gender identity on a driver’s license would also satisfy correctional interests.

Leach Dep. 32:9-19.

          The fact that jails sometimes misclassify women, putting them in danger, undermines

rather than supports Defendants’ argument. In De Veloz v. Miami-Dade Cty., a woman who is

not transgender was placed in a male facility because jail staff wrongly assumed she was a

transgender woman. No. 17-13059, 2018 WL 6131780, at *4 (11th Cir. Nov. 21, 2018). If

anything, this case shows that jail staff do not consider the sex designation on driver’s licenses in



law to authorize sterilization of “sexual perverts” and “homosexuals” in the 1930s. Id. Involuntary
sterilization occurred in Alabama as recently as 1973. Id.
                                                     45
     Case 2:18-cv-00091-MHT-SMD Document 58 Filed 03/08/19 Page 46 of 48




making classifications; in De Veloz, jail staff made the placement solely because the woman in

question took estrogen, not because of the sex designation on her license. Id. And in fact, the

risks that the woman in that case experienced are shared by transgender women placed in men’s

facilities against their will. See, e.g., Farmer v. Brennan, 511 U.S. 825, 830 (1994) (transgender

woman beaten and raped within weeks of placement in the general population of a maximum

security men’s prison); Giraldo v. Dep't of Corr. & Rehab., 85 Cal. Rptr. 3d 371, 375 (Cal. Ct.

App. 2008) (transgender woman raped repeatedly in men’s prison); Shaw v. D.C., 944 F. Supp.

2d 43, 52 (D.D.C. 2013) (transgender woman “intimately and inappropriately touched” by male

staff in male facility).

        No federal or Alabama law or policy indicates that the sex designation on a license

should be taken into account when deciding where to place transgender people in police lockups,

jails, or prisons. Defendants’ own expert stated that he would place transgender people based on

where they preferred to be placed, not based on the sex designation on their license. Leach Dep.

98:8-15; 110:21-111:8; 112:8-15. Policy Order 63 does not improve jail safety in any way. Nor

is it rationally related to any other legitimate state interest.

                                            CONCLUSION

        For the foregoing reasons, Plaintiffs respectfully request that this Court deny Defendants’

motion for summary judgment on all counts.




                                                    46
    Case 2:18-cv-00091-MHT-SMD Document 58 Filed 03/08/19 Page 47 of 48




Respectfully submitted this 8th day of March 2019.



                                    s/ Brock Boone
                                    Brock Boone
                                    Randall C. Marshall
                                    ACLU OF ALABAMA
                                    P.O. Box 6179
                                    Montgomery, AL 36106-0179
                                    (334) 265-2754
                                    bboone@aclualabama.org
                                    rmarshall@aclualabama.org

                                    Gabriel Arkles
                                    Rose Saxe
                                    ACLU LGBT & HIV Project / ACLU Foundation
                                    125 Broad St., 18th Floor
                                    New York, NY 10004
                                    (212) 549-2605
                                    rsaxe@aclu.org
                                    garkles@aclu.org
                                    Admitted Pro Hac Vice
                                    Counsel for Plaintiffs Darcy Corbitt, Destiny Clark, and
                                    Jane Doe




                                              47
    Case 2:18-cv-00091-MHT-SMD Document 58 Filed 03/08/19 Page 48 of 48




                                CERTIFICATE OF SERVICE

     I certify that on March 8, 2019, I filed the foregoing electronically using the Court’s
CM/ECF system, which will serve all counsel of record.

                                         s/ Brock Boone




                                               48
